Even if the information herein charges an offense under the statute when the essential language of the statute or its equivalent is not used in the information, the judgment of conviction of larceny of an automobile is predicated upon evidence that does not show a taking with felonious intent; and a new trial should have been granted. See Percifield v. State, 93 Fla. 247, 111 So. 379; Dean v. State, 41 Fla. 291,26 So. 628; Cooper vs. State, 82 Fla. 365, 90 So. 375.
Reversed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BROWN, J., concurs in the opinion and judgment.
Filed under Rule 21-A.